


109 HR 5563 IH: MEAL

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5563
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Ms. DeLauro (for
			 herself, Mr. Blumenauer,
			 Mr. Brown of Ohio,
			 Mrs. Capps,
			 Mr. Emanuel,
			 Mr. Fattah,
			 Mr. Filner,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Ms. Jackson-Lee of Texas,
			 Ms. Kaptur,
			 Ms. Lee, Ms. Zoe Lofgren of California,
			 Ms. McCollum of Minnesota,
			 Mr. McGovern,
			 Ms. Millender-McDonald,
			 Mr. George Miller of California,
			 Mr. Owens, and
			 Mr. Waxman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  extend the food labeling requirements of the Nutrition Labeling and Education
		  Act of 1990 to enable customers to make informed choices about the nutritional
		  content of standard menu items in large chain restaurants.
	
	
		1.Short titleThis Act may be cited as the
			 Menu Education and Labeling
			 Act or the MEAL
			 Act.
		2.FindingsCongress finds that—
			(1)research continues
			 to reveal that—
				(A)there is a strong
			 link between diet and health; and
				(B)diet-related
			 diseases start early in life;
				(2)(A)increased caloric intake
			 is a key factor contributing to the alarming increase in obesity in the United
			 States;
				(B)according to the Centers for Disease
			 Control and Prevention, 2/3 of American adults are
			 overweight or obese, and the rates of obesity have doubled in children and
			 tripled in teens since 1980;
				(C)obesity increases the risk of
			 diabetes, heart disease, stroke, several types of cancer, and other health
			 problems; and
				(D)the annual cost of obesity to
			 families, businesses, and governments in the United States is
			 $117,000,000,000;
				(3)over the past 2
			 decades, there has been a significant increase in the number of meals prepared
			 or eaten outside the home, with an estimated 1/3 of
			 calories and almost half of total food dollars being spent on food purchased
			 from or eaten at restaurants and other food-service establishments;
			(4)(A)excess saturated fat
			 intake is a major risk factor for heart disease, which is the leading cause of
			 death in the United States; and
				(B)heart disease is a leading cause of
			 disability among working adults and its impact on the United States economy is
			 significant, estimated in 2005 to total $142,000,000,000 in healthcare
			 expenditures and lost productivity;
				(5)(A)increased sodium intake
			 is associated with increased risk of high blood pressure, or hypertension, a
			 condition that can lead to cardiovascular disease, especially stroke;
			 and
				(B)the proportion of adults with high
			 blood pressure is 45 percent at age 50, 60 percent at age 60, and more than 70
			 percent at age 70;
				(6)the Nutrition
			 Labeling and Education Act of 1990 (Public Law 101–535) requires food
			 manufacturers to provide nutrition information on almost all packaged foods,
			 however, restaurant foods are exempt from those requirements unless a nutrient
			 content or health claim is made for a menu item;
			(7)about 75 percent of
			 adults report using food labels on packaged foods, which is associated with
			 eating more healthful diets, and approximately half of people report that the
			 nutrition information on food labels has caused them to change their minds
			 about buying a food product;
			(8)it is difficult
			 for consumers to limit their intake of calories at restaurants, given the
			 limited availability of nutrition information;
			(9)studies show that
			 consumers would like nutrition information to be provided at the time of
			 ordering their food at a restaurant, at the point of the sale, so as to enable
			 them to make an educated decision regarding what to order; and
			(10)a call to action
			 from the Surgeon General and Secretary of Health and Human Services recommends
			 that, to reduce the incidence of obesity, there be increased availability of
			 nutrition information for foods eaten and prepared away from home.
			3.Nutrition
			 labeling of standard menu items at Chain RestaurantsSection 403(q)(5) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 343(q)(5)) is amended—
			(1)in clause
			 (A)—
				(A)in subclause (i),
			 by inserting except as provided in clauses (H) and (I), before
			 which the first place it appears; and
				(B)in subclause (ii),
			 by inserting except as provided in clauses (H) and (I), before
			 which the first place it appears; and
				(2)by adding at the
			 end the following:
				
					(H)Restaurants and retail food
				establishments
						(i)In generalExcept for
				food described in subclause (iii), in the case of food that is served,
				processed, or prepared in a restaurant or similar retail food establishment
				that is part of a chain with 20 or more locations doing business under the same
				trade name (regardless of the type of ownership of the locations), the
				restaurant or establishment shall disclose the information described in
				subclause (ii).
						(ii)Information required to be
				disclosedExcept as provided in subclause (iii), the
				establishment shall disclose—
							(I)(aa)in a statement adjacent
				to the name of the food on any menu listing the food for sale, or by any other
				means deemed equivalent by the Secretary, the number of calories, grams of
				saturated fat plus trans fat, and milligrams of sodium contained in a standard
				serving of the food, as usually offered for sale, in a clear and conspicuous
				manner; and
								(bb)information, specified by the
				Secretary by regulation, designed to enable the public to understand, in the
				context of a total daily diet, the significance of the nutrition information
				that is provided; and
								(II)in a statement adjacent to the
				name of the food on any menu board or other sign listing the food for sale, or
				by any other means deemed equivalent by the Secretary—
								(aa)the number of calories contained in a
				serving of the food, as usually offered for sale, in a clear and conspicuous
				manner; and
								(bb)notification that the information
				required by subitems (aa) and (bb) of item (I) shall be provided in writing at
				the request of a prospective purchaser.
								(iii)Nonapplicability to certain
				foodThis clause does not apply to—
							(I)items that are not listed on a menu
				or menu board (such as condiments and other items placed on the table or
				counter for general use); or
							(II)daily specials, temporary menu
				items, or other irregular menu items, as specified by the Secretary by
				regulation.
							(iv)Self-service
				facilitiesIn the case of food sold at a salad bar, buffet line,
				cafeteria line, or similar self-service facility, a restaurant or other
				establishment shall place a sign that lists calories per standard serving
				adjacent to each food offered.
						(v)Voluntary provision of nutrition
				information; state regulation of nutrition information for restaurant
				food
							(I)Retail food
				establishmentsNothing in this clause precludes a restaurant or
				similar retail food establishment from providing additional nutrition
				information, voluntarily, if the information complies with the nutrition
				labeling requirements contained in this subparagraph.
							(II)State or local
				requirementsNothing in this clause precludes a State or
				political subdivision of a State from requiring that a restaurant or similar
				food establishment provide nutrition information in addition to that required
				under this clause.
							(vi)Regulations
							(I)Proposed
				regulationNot later than 1 year after the date of enactment of
				this clause, the Secretary shall promulgate proposed regulations to carry out
				this clause.
							(II)ContentsThe
				regulations shall allow for the variations in serving sizes and in food
				preparation that can reasonably be expected to result from inadvertent human
				error, training of food service workers, and other factors.
							(III)Final
				regulationsNot later than 2 years after the date of enactment of
				this clause, the Secretary shall promulgate final regulations to implement this
				clause.
							(IV)Failure to promulgate final
				regulations by required dateIf the Secretary does not promulgate
				final regulations under item (III) by the date that is 2 years after the date
				of enactment of this clause—
								(aa)the proposed regulations issued in
				accordance with item (I) shall become effective as the final regulations on the
				day after that date; and
								(bb)the Secretary shall publish in the
				Federal Register notice of the final regulations.
								(I)Vending machines
						(i)In generalIn the case
				of an article of food sold from a vending machine that—
							(I)does not permit a prospective
				purchaser to examine the article so as to be able to read a statement affixed
				to the article before purchasing the article; and
							(II)is operated by a person that is
				engaged in the business of owning and operating 20 or more vending
				machines;
							the vending
				machine operator shall provide a conspicuous sign in close proximity to the
				article that includes a statement disclosing the number of calories contained
				in the article.(ii)Voluntary provision of nutrition
				information; state regulation of nutrition information for vending
				machines
							(I)Vending machine
				operatorsNothing in this clause precludes a vending machine
				operator from providing additional nutrition information, voluntarily, if the
				information complies with the nutrition labeling requirements contained in this
				subparagraph.
							(II)State or local
				requirementsNothing in this title precludes a State or political
				subdivision of a State from requiring that a vending machine operator provide
				nutrition information in addition to that required under this clause.
							(iii)Regulations
							(I)Proposed
				regulationNot later than 1 year after the date of enactment of
				this clause, the Secretary shall promulgate proposed regulations to carry out
				this clause.
							(II)Final
				regulationsNot later than 2 years after the date of enactment of
				this clause, the Secretary shall promulgate final regulations to implement this
				clause.
							(III)Failure to promulgate final
				regulations by required dateIf the Secretary does not promulgate
				final regulations under item (II) by the date that is 2 years after the date of
				enactment of this clause—
								(aa)the proposed regulations issued in
				accordance with item (I) shall become effective as the final regulations on the
				day after that date; and
								(bb)the Secretary shall publish in the
				Federal Register notice of the final
				regulations.
								.
			
